Citation Nr: 0941647	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), in which the benefit sought on 
appeal was denied. 

The matter was previously before the Board in July 2007, when 
it was remanded for additional development and for additional 
notice. 


FINDINGS OF FACT

1.  During entire appeal period, disability due to the 
Veteran's PTSD causes no more than occupational and social 
impairment, with reduced reliability and productivity, or 
difficulty in establishing and maintaining effective work 
relationships.  

2.  The evidence does not show occupational and social 
impairment, with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, or shown an 
inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

The schedular criteria have not been met for a disability 
rating in excess of 50 percent for PTSD.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the September 2005 RO decision in the matter, 
VA sent a letter to the Veteran in  November 2004 that 
addressed the notice elements concerning his PTSD claim.  The 
letter informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  In a 
March 2006 letter, VA has informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the March 2006 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
an July 2006 supplemental statement of the case was provided 
to the Veteran. See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA provided the Veteran with examinations in 
September 2005 and March 2009.  Further, VA has made 
reasonable efforts to obtain any available pertinent records 
as well as all relevant records adequately identified by the 
Veteran. 

The Board notes that during the VA psychiatric examination in 
September 2005, the Veteran reported that he had been 
receiving Social Security Administration (SSA) disability for 
since 1995 for "back injury."  The SSA decision is not of 
record; however, the Veteran was not awarded SSA benefits for 
psychiatric disorder, but rather, as he stated, for a back 
disorder.  There has been no contention that the SSA records 
are pertinent to the claim being adjudicated in this decision 
so as to justify further delay or remand, or to require that 
additional adjudication resources be expended to obtain these 
records.  See 38 U.S.C.A. § 5103A(b), (c); Baker v. West, 11 
Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 
139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1192). 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Increased Rating for PTSD

Factual Background

In April 2005, the Veteran filed a claim for an increased 
rating for his service-connected PTSD.  Although the Veteran 
had recently undergone a VA psychiatric examination in 
February 2005, he stated that his PTSD symptoms had worsened.  
Accordingly, the Veteran was afforded another VA psychiatric 
examination in September 2005. 

The September 2005 VA examination report showed that the 
Veteran complained of sleeping impairment, nightmares, 
flashbacks, intrusive thoughts, hypervigilence, impaired 
memory and concentration, depressed mood with periodic 
suicidal thoughts, difficulty maintaining relationships with 
others, anhedonia, anxiety, and avoidance.  He reported 
experiencing symptoms of crying spells and decreased 
appetite.  He denied homicidal thoughts or intent to act upon 
suicidal thoughts.  On mental status examination, the 
examiner observed that the Veteran was alert, orient, and 
cooperative and his thought process was normal, but he 
presented wearing pajama bottoms and to be unshaven.  His 
speech was slow and halting, but there was no evidence of 
psychomotor agitation.  His mood and affect were depressed. 
The Veteran reported auditory hallucinations, but denied 
visual hallucinations and delusions.  The examiner found that 
the Veteran's memory was intact despite his reports of 
impaired memory.  His judgment was found to be intact. 

The September 2005 VA examiner noted that in the previous 
February 2005 VA examination report, that examiner found that 
the Veteran's symptoms from PTSD mildly to moderately 
affected him.  The examiner noted that the Veteran had recent 
major medical problems, which had contributed to his symptoms 
of depression.  The examiner found that the Veteran's 
depression was more likely exacerbated by his medical 
condition than his PTSD symptoms.  The examiner, however, 
concluded that it was impossible to determine the exact 
percentage of his depression that was due to his medical 
condition as opposed to that which is secondary to his PTSD.  
Overall, despite the increased symptoms of depression, the 
examiner found that there was no measureable increase to the 
Veteran's PTSD symptoms.  The examiner concluded that the 
disability due to PTSD mildly to moderately affected his 
ability to function.  The examiner gave the Veteran a Global 
Assessment of Functioning (GAF) scaled score of 35, but he 
did not indicate how much this score reflected the Veteran's 
depressive disorder. 

A February 2007 medical statement from Dr. D. Whaley shows 
that the Veteran had been receiving private treatment for his 
PTSD symptoms since March 2006.  In his statement, Dr. Whaley 
opined that the Veteran was "permanently and totally 
disabled secondary to post-traumatic stress disorder."  Dr. 
Whaley did not provide a rationale in support of this 
conclusion.  

The claim folder also contains the Veteran's mental health 
treatment records from the VA Outpatient Clinic in Sumter and 
the VA Medical Center in Columbia.  These treatment records 
show that the Veteran sought counseling, individual therapy, 
group therapy, and psychotherapeutic medications for his PTSD 
symptoms.  A review of those treatment records shows that the 
Veteran primarily complained of nightmares, flashbacks, 
sleeping impairment, irritability, auditory hallucinations 
and depressed mood.  The Veteran denied suicidal or homicidal 
ideations.  Overall, the treatment records showed that the 
Veteran was observed to be well-groomed; he had normal 
speech; he was cooperative and attentive attitude; his mood 
was anxious and his affect was disphoric; his memory was 
intact (though some records noted some memory impairment); 
and he had good concentration, insight, judgment, and impulse 
control.  Several of the treatment records noted that the 
Veteran had significant chronic pain from his physical 
medical conditions for which he obtain morphine treatment.  
The Veteran received a GAF scale scored that varied from 45 
to 52.  

In March 2009, the Veteran was afforded another VA 
psychiatric examination.  In the examination report, the 
examiner noted the Veteran reported that he last worked in 
1995 as electrician when he re-injuried his lower back and he 
was forced to leave the job.  The Veteran did not indicate 
that his PTSD symptoms contributed to his inability to 
maintain his employment.  The Veteran reported having a good 
relationship with his sons and grandchildren, but only a fair 
relationship with his wife.  He reported having several 
casual friends but he denied any close friendships.  The 
examiner recorded the Veteran's subjective complaints, which 
were similar to those reported in the previous examination. 

On mental status examination, the March 2009 VA examiner 
observed similar symptoms to those reported in the previous 
examination.  The examiner noted that the Veteran's immediate 
memory was mildly impaired but his recent and remote memory 
was intact.  

The March 2009 VA examiner confirmed the diagnoses of PTSD 
and major depression disorder.  The examiner noted that his 
depression symptoms appeared to be related to his PTSD.  The 
examiner found that the Veteran's PTSD symptoms have a 
moderate to considerable affect on his social and 
occupational functioning.   The Veteran was assigned a GAF 
scaled score of 53. 

Legal Criteria

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  That being said, VA will also review the history 
of the Veteran's disability in order to ensure that the 
decision regarding the current disability rating accounts for 
all the prior treatment and the severity of the disorder.   
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The analysis 
in the following decision is undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.  See id.; Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  This practice is known as "staged" ratings.  

Disability due to PTSD has been rated as 50 percent under a 
general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the criteria found at Diagnostic Code 9411, a 50 
percent rating is warranted when psychiatric disability 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.  

A higher disability rating of 70 percent is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, and inability to establish and maintain 
effective relationships.  Disability at this rating is due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances.  
38 C.F.R. § 4.130.  

A 100 percent disability rating is warranted for total 
occupational and social impairment.  Disability is manifested 
by such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).  

Analysis

At the onset, the Board notes that the severity of the 
Veteran's symptomatology from PTSD has been relatively 
constant throughout the period of this appeal, therefore, 
"staged" ratings are not warranted.  The evidence of record 
does not show that the Veteran's symptomatology has varied 
during this appeal.  Should the Veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.

As explained below, the Board concludes that the objective 
findings show that the Veteran's disability more closely 
approximates that required by the criteria for a 50 percent 
disability rating than it does the criteria for any of the 
higher ratings under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Collectively, the aforementioned medical evidence reflects 
that the Veteran's PTSD was manifested by nightmares, 
flashbacks, sleeping impairment, irritability, auditory 
hallucinations, mild memory and concentration impairment, 
depressed and anxious mood, anhedonia, and avoidance of 
others.  The objective medical findings of record showed that 
the Veteran did not have delusions, suicidal ideation with 
intent to act, panic attacks, or impaired impulse control.  
Although the earlier VA examination showed that the Veteran's 
presentation was inappropriate, the examiner did not observe 
evidence of poor hygiene.  In the later treatment records, 
the VA clinician consistently noted the Veteran had 
appropriate dress and behavior.  These findings indicate that 
the Veteran's psychiatric disability more closely approximate 
the disability picture described in the rating criteria for a 
50 percent disability rating, than it does the criteria for 
any of the higher ratings under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Similarly, the Veteran was assigned a GAF scaled score of 53 
in the most recent VA examination in March 2009.  The GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 
score of 51-60 indicates moderate symptoms, or moderate 
difficulty in social, occupational or school functioning.  
Ibid.  The Board finds that this score is consistent with the 
evidence mentioned above, and it reflects the symptomatology 
associated with the 50 percent disability rating.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

Although the Board notes that the Veteran had previously 
received lower GAF scaled scores that in theory might reflect 
more serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, inability to keep a job) or indicative of 
some major impairment, none of the indicated symptoms are 
reflected in the record.  The Veteran reported suicidal 
ideations, but he had no intent to act upon them.  The 
evidence of record shows that the Veteran maintained good 
relationships with his family and associated with friends.  
Additionally, the Veteran reported that he was unable to work 
because of his back problems and injuries, and he did not 
indicate it was due to his PTSD symptoms. 

Additionally, the Board also notes the March 2009 VA 
examiner's finding that the Veteran's PTSD symptoms have a 
moderate to considerable impact on his ability to function.  
The March 2009 VA examiner's opinion indicates an increase in 
the Veteran's overall symptomatology opposed to the September 
2005 VA examiner's conclusion that the PTSD symptoms only had 
a mild to moderate affect.  It is also noted that Dr. Whaley 
found that the Veteran was "totally disabled" due to his 
PTSD symptoms.  Despite these facts, the Board finds that the 
record does not reflect that the Veteran's overall PTSD 
symptomatology met the criteria for a rating in excess of 50 
at any point during the appeal period.  

For such an increase to the next higher 70 percent level, the 
evidence would have to show that the Veteran's service-
connected psychiatric disability causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
and inability to establish and maintain effective 
relationships.  This has not been shown.  Additionally, there 
would have to be objective medical evidence showing:  
obsessive rituals, which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene.  38 C.F.R. § 4.130.  These findings are not evident 
in the record.

Furthermore, while Dr. Whaley appears to have given a strong 
assessment as to the severity of the veteran's PTSD, Dr. 
Whaley did not provide any rational in support of his opinion 
that the Veteran was totally disabled because of his PTSD 
symptoms.  A medical opinion that contains only data and 
conclusion is not entitled to any weight.  Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); see also, Neives-Rodriguuez v. 
Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a 
medical opinion comes from the reasoned analysis provide in 
support of the opinion).  Here, Dr. Whaley did not provide 
any rational in support of his opinion; whereas, the other 
medical opinions of record, assessing PTSD as less severe, 
contain lengthy rationales. 

In short, after a review of all the evidence of record, the 
Board finds that the currently described symptomatology does 
not warrant assignment of the next higher rating for PTSD 
(and does not approximate those criteria).  The evidence is 
strongly in favor of the current 50 percent rating.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The preponderance 
of the evidence is against the claim, and it must be denied.  

Additionally, the Board does not find that an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  The Board observes that the Rating Schedule 
provides for higher ratings for the psychiatric disorder, 
including a potential 100 percent evaluation for the service-
connected PTSD.  As explained, the Veteran does not have the 
symptoms identified in the criteria that even warrant a 
rating in excess of 50 percent.  Further, the evidence does 
not show that the Veteran's disability required frequent 
periods of hospitalizations.  Although some of the medical 
evidence indicates that the Veteran has been unable to obtain 
employment due to his PTSD symptoms, as shown above, the 
preponderance of the medical evidence shows that it is not 
his symptoms that have prevented him from working.  Rather, 
this evidence shows that the Veteran in unable to work due to 
his other medical conditions.  Accordingly, the Board 
concludes that consideration of an extraschedular rating is 
not warranted for the Veteran's service connected PTSD. 


ORDER

Entitlement to a higher evaluation than 50 percent for 
service-connected PTSD is denied. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


